DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Remarks as filed on March 22, 2022

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KNEBEL (US 2009/0106496) (hereinafter Knebel) (published April 23, 2009) in view of Tan et al. (US 2020/0327061) (hereinafter Tan) (filed June 26, 2020).
Regarding Claims 1 and 8, taking claim 1 as exemplary, Knebel discloses a data storage device comprising: a first memory device; a second memory device including a fetch region configured to store data evicted from the first memory device; storage; and a controller configured to control the first memory device, the second memory device, and the storage,
“The system 100 also comprises a cache controller 105 that controls the L1 cache 104, L2 cache 106 and storage 108” (Knebel [0010] see fig. 1)

“These types of status bits are used when determining which line(s) to evict when space is needed in the cache. The information contained in a line frame may be the same as, different than, similar to, less than or greater than that which is specifically disclosed herein. Other cache replacement algorithms are included within the scope of this disclosure” (Knebel [0015] evicted lines are passed onto the next level of memory)

But does not explicitly state a prefetch region divided into a plurality of sections; wherein the controller includes a memory manager configured to select prefetch data having a set section size from the storage, load the selected prefetch data into the prefetch region and update the prefetch data based on a data read hit ratio of each of the plurality of sections.
Tan discloses a prefetch region divided into a plurality of sections;
“space of the cache 102 may be divided into a plurality of logical blocks (chunk), and sizes of the logical blocks are the same” (Tan [0032])

“each logical block further has a marker bit, and the marker bit is used to indicate whether the logical block stores prefetched data” (Tan [0033])

wherein the controller includes a memory manager configured to select prefetch data having a set section size from the storage, load the selected prefetch data into the prefetch region and update the prefetch data based on a data read hit ratio of each of the plurality of sections.
“Based on a sequence degree calculated on this basis, a parallel sequence stream can be accurately identified, thereby triggering the data prefetching operation, and improving a data hit ratio” (Tan [0006])

“the performing a data prefetching operation includes performing the data prefetching operation based on a first prefetch length, where the first prefetch length is a prefetch length for performing the data prefetching operation within the first period. The method further includes: calculating a second prefetch length; and adjusting the first prefetch length to the second prefetch length, where the second prefetch length is a prefetch length for performing the data prefetching operation within a next period of the first period. A prefetch length may be recalculated after each period ends. If the calculated prefetch length is different from a prefetch length of a current period, the prefetch length needs to be adjusted, and the adjusted prefetch length is used as a prefetch length for performing the data prefetching operation in the next period. Compared with using a fixed prefetch length, periodically adjusting a prefetch length can avoid a prefetch waste” (Tan [0011] also see paragraphs [0006-0016])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the prefetching in Tan with Knebel to yield the predictable results of a more efficient system by having higher cache hit rates from preloading data.
Claim 8 has similar limitations to claim 1 and is rejected for similar reasons.

Regarding Claims 2 and 9, Knebel further discloses wherein the first memory device operates at a first speed, the second memory device operates at a second speed slower than the first speed, and the storage operates at a third speed slower than the first speed.
“the core 102 may have a processor speed of 800 MHz, the L1 cache 104 may have an access speed of 800 MHz, the L2 cache 106 may have an access speed of 400 MHz, and the storage 108 may have an access speed of about 200 MHz” (Knebel [0011])

Regarding Claims 3 and 10, Knebel further discloses wherein the memory manager includes: a victim section selector configured to select at least one section of which the data read hit ratio is less than a reference value as a victim section and change the victim section to an empty section; and
“These types of status bits are used when determining which line(s) to evict when space is needed in the cache. The information contained in a line frame may be the same as, different than, similar to, less than or greater than that which is specifically disclosed herein. Other cache replacement algorithms are included within the scope of this disclosure” (Knebel [0015] a common cache replacement algorithms such as Least Frequently Used would choose the line with the lowest hit ratio and would be less than any reference value to have it be evicted)

a prefetcher configured to select the prefetch data from the storage and load the selected prefetch data into the empty section when it is determined that the empty section is present.
“In operation, when new data is to be stored in a set, the LRU rankings may be used to determine which line frame was least recently accessed. The data in the line frame which was least recently accessed may be removed, or "evicted," to make room for the new data to be stored in that line frame” (Knebel [0018] data prefetched such as described in Tan would be loaded into the cache)

Regarding Claims 5 and 12, Knebel further discloses wherein the controller is configured to access the first memory device, the fetch region and the prefetch region, and the storage in order of the first memory device, the fetch region and the prefetch region, and the storage until read-requested data is found in response to a read request of a host.
“When the core 102 requires data stored at a particular address in storage (e.g., as a result of executing a software application), the core 102 first determines whether the L1 cache 104 contains data associated with that address. If the address is found in the L1 cache 104 (a cache "hit"), the core 102 retrieves the data from the L1 cache 104 at that address. If the L1 cache 104 does not contain the address (a cache "miss"), the core 102 then determines whether the next-fastest cache, the L2 cache 106, contains the address. If a hit occurs in the L2 cache 106, the core 102 retrieves the data in the L2 cache 106 at that address. However, if a miss occurs in the L2 cache 106, the core 102 obtains the data from storage 108. Data obtained from the storage 108 is stored in the L1 cache 104, L2 cache 106 or both the caches 104 and 106 so that the data is available therefrom if the core 102 requires it” (Knebel [0012])


Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knebel (published April 23, 2009) and Tan (filed June 26, 2020) as applied to claims 1 and 8 above, and further in view of Dooley et al. (US 2012/0084511) (hereinafter Dooley) (published April 05, 2012).
Regarding Claims 4 and 11, the combination of Knebel and Tan disclosed the device of claim 1 and method of claim 8, but does not explicitly state wherein the prefetch data is randomly selected. Dooley discloses wherein the prefetch data is randomly selected.
“LSU 260 may randomly select an L3 prefetch operation and store a subset of data EA bits that correspond to the selected L3 prefetch in an EA hash 350 that LSU 260 employs for this purpose” (Dooley [0035])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the random selection in Dooley with the combination of Knebel and Tan to yield the predictable results of having less bias on the data being loaded.

Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive.
Applicant Argues:
a)	However, Knebel does not disclose or imply a fetch region storing data evicted from one cache in another cache. Further, Knebel does not disclose or imply that a cache includes the fetch region and a prefetch region.
Thus, Knebel fails to teach at least a second memory device including a fetch region configured to store data evicted from a first memory device and a prefetch region divided into a plurality of sections, as discussed for claim 1.
Furthermore, Tan, although not applied in rejecting the above quoted features of claim 1, fails to make up for the deficiencies of Knebel, as Tan is silent as to the claimed second memory device including a fetch region storing data evicted from one cache in another cache and a prefetch region.
For reference, it appears that Tan merely discloses selecting sequential data to be prefetched from a disk to a cache. See paragraphs [0032] and [0033] of Tan.
Thus, Tan fails to teach at least a second memory device including a fetch region configured to store data evicted from a first memory device and a prefetch region divided into a plurality of sections, as discussed for claim 1.
With respect to (a), Knebel clearly discloses multiple memory devices the storage subsystem (103), specifically L1 (104), L2 (106), and storage (108). Knebel also discloses eviction for when space is needed in the cache and to one of ordinary skill in the art when dirty lines are evicted that data is passed to the next level of memory to be stored. “Modern processor design” discloses/defines this process as “This is similar in principle to the dirty bits in a writeback cache, where only the blocks that have their dirty bits set need to be written back to the next level of the cache hierarchy when they are evicted” (page 140). This would clearly show that the eviction in Knebel would have data evicted from L1 be written back to L2 cache and thus the L2 cache in Knebel would by definition be “configured to store data evicted from a first memory device”.
As opposed to applicant saying Tan was not applied in the rejection the above quoted feature, Tan was clearly used in the non-final rejected dated December 27, 2021 in rejected the quoted feature; Tan was quoted in paragraph 7 which applies to the quoted feature. Tan discloses the space of the cache being divided into a plurality of block and each block having a marker bit to indicate if prefetched data is stored in that block. When combining Tan with Knebel, the combination would yield a L2 cache that is divided into a plurality of blocks where each blocks has an indicator of whether prefetched data is stored. And under broadest reasonable interpretation one of ordinary skill in the art would be able to use that indicator to define the regions within the cache.
The combination of Knebel and Tan would teach the feature of “a second memory device (L2) including a fetch region (blocks that don’t indicate prefetched data) configured to store data evicted from a first memory device (data evicted from L1) and a prefetch region (blocks that indicate prefetched data) divided into a plurality of sections (plurality of blocks)”


Allowable Subject Matter
Claims 6, 7, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 and 13 recites “wherein the fetch region includes a first fetch region and a second fetch region, and the memory manager is configured to store first eviction data evicted from the first memory device in the first fetch region, store second eviction data evicted from the first fetch region in the second fetch region, and evict third eviction data from the second memory device, the third eviction data selected from the second fetch region” and claim 15 recites “the second memory including a first region, a second region and a third region including a plurality of sections, wherein the controller is configured to: store data evicted from the first memory in the first region; store data evicted from the first region in the second region”. This requires the second memory have multiple regions, which when data is evicted from one region be inserted into a different region of the same memory.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136         

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136